Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court, Francis, J., except insofar as the court found questions of fact concerning proximate cause. Defendants failed to address that issue in *1060response to plaintiffs’ cross appeal and, in any event, we conclude that the Labor Law § 240 violation was a proximate cause of the fall of plaintiffs’ decedent. Supreme Court properly denied the cross motion of plaintiffs for partial summary judgment on their Labor Law § 240 cause of action, however, because there are questions of fact whether it is barred by the Workers’ Compensation Law. (Appeals from Order of Supreme Court, Erie County, Francis, J.—Summary Judgment.) Present —Pine, J. P., Balio, Lawton, Doerr and Boehm, JJ.